DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Claims 4-5, 50, 52, 63, 69, 71, 73 75-76, 79-82, 104-105, and 107-112 were previously pending.
Claims 1-5, 6-49, 51, 53-62, 64-68, 70, 72, 74, 77-78, 83-103, and 106 are canceled.
Claims 71, 73, 76, 79-82, and 104-105 remain withdrawn.
Claims 50, 52, 63, 69, 71, 75, 76, 79, 80, 104, and 107-112 are amended.
New claim 113 is added.
Currently, claims 50, 52, 63, 69, 71, 73, 75, 76, 79-82, 104, 105, and 107-113 are currently pending.
Currently, claims 50, 52, 63, 69, 75, and 107-113 are under examination.

Rejections Withdrawn
All rejections of claims 4-5 are withdrawn in view of Applicant’s cancelation of these claims.
Rejection of claim 112 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s amendments.
Rejection of claims 4-5, 50, 63, 69, 75, and 107-110 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50, 52, 69, 75, 107-108, and 110-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento Therapeutics (US 2013/0344070 A1, published 12/26/2013), further in view of Zheng (Oncotarget, 2017, Vol. 8, (No. 29), pp: 48436-48452., published 4/12/2017) and Ryder (PLoS One. 2013;8(1):e54302. doi: 10.1371/journal.pone.0054302., published 1/23/2013), as evidenced by Invivogen (Immunoglobulin G Review, InvivoGen, published 2011), Pradel (Mol Cancer Ther. 2016 Dec;15(12):3077-3086., published 8/31/2016), LaRosa (US 6,312,689 B1, date of patent 11/6/2001), and Vidarsson (Front. Immunol. 5:520., published 10/20/2014).
	Claim 69 has been rejected in the previous office action dated 2/25/2022 on page 13 but has been inadvertently left out in the heading. 

Claims 50, 52, 63, 69, 75, 107-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento Therapeutics (US 2013/0344070 A1, published 12/26/2013), further in view of Zheng (Oncotarget, 2017, Vol. 8, (No. 29), pp: 48436-48452., published 4/12/2017), Ryder (PLoS One. 2013;8(1):e54302. doi: 10.1371/journal.pone.0054302., published 1/23/2013), and Moore (US 2014/0363426 A1, published 12/11/2014).
	Claim 69 has been rejected in the previous office action dated 2/25/2022 on page 13 but has been inadvertently left out in the heading. 

Applicant’s Arguments
	Applicant argues that amended claim 50 recites a multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti-CCR2 binding moiety, wherein the multispecific antibody molecule binds to a cell that expresses CSF1R and CCR2 with a higher binding affinity, relative to a cell that expresses CSF1R but does not express CCR2, or a cell that expresses CCR2 but does not express CSF1R. Applicant notes that contrary to the Office's conjecture, based on the teachings of cited references, a person of ordinary skill in the art would have not arrived at the multispecific antibody molecule as recited by amended claim 50 with a reasonable expectation of success, as cited references, individually or in combination, fail to teach or suggest each and every element of amended claim 50. 
	For example, Sorrento does not teach or suggest a multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti-CCR2 binding moiety, much less a multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti- CCR2 binding moiety, wherein the multispecific antibody molecule binds to a cell that expresses CSF1R and CCR2 with a higher binding affinity, relative to a cell that expresses CSF1R but does not express CCR2, or a cell that expresses CCR2 but does not express CSF1R. Rather, Sorrento was cited by the Office for the alleged disclosure of antibodies directed against CCR2. 
	The Office relied on the teachings of Zheng and Ryder to allege that one of ordinary skill in the art would have been motivated to modify the anti-CCR2 antibody as taught by Sorrento, to be a multispecific molecule comprising: (i) an anti-CSF1 R binding and (ii) an anti-CCR2 binding moiety with a reasonable expectation of success, as it was already known in the arts that tumor-associated macrophages are targets for cancer therapy and that both CCR2 and CSF1R were potential targets, as taught by Zheng and Ryder. However, even assuming, arguendo, a person of ordinary skill in the art would have been motivated to combine the teachings of Sorrento, Zheng, and Ryder, as asserted by the Office, the person would have failed to arrive at the multispecific antibody molecule as recited by amended claim 50, because, like Sorrento, nothing in Zheng and Ryder teaches or suggests a multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti- CCR2 binding moiety, wherein the multispecific antibody molecule binds to a cell that expresses CSF1R and CCR2 with a higher binding affinity, relative to a cell that expresses CSF1R but does not express CCR2, or a cell that expresses CCR2 but does not express CSF1R. Rather, Zheng was cited by the Office for the alleged disclosure of a CSF1R neutralizing antibody, RG7155, and both CCR2 and CSF1R as potential targets for cancer therapy, and Ryder was cited by the Office for the alleged disclosure that selectively targeting CSF-1 or CCR2-expressing cells during oncogenic BRAF activation significantly reduced tumor-associated macrophage density and impaired papillary thyroid cancer development and progression. 
	The deficiencies of Sorrento, Zheng, and Ryder cannot be cured by Invivogen, Pradel, LaRosa, Vidarsson, or Moore, as Invivogen, Pradel, LaRosa, Vidarsson, and Moore also fail to teach or suggest a multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti-CCR2 binding moiety, wherein the multispecific antibody molecule binds to a cell that expresses CSF1R and CCR2 with a higher binding affinity, relative to a cell that expresses CSF1R but does not express CCR2, or a cell that expresses CCR2 but does not express CSF1R, as recited by amended claim 50. 
	Rather, Invivogen was cited by the Office for the alleged disclosure that IgGI antibodies would have ADCC and CDC activities; Pradel was cited by the Office for the alleged disclosure that a CSF1R neutralizing antibody, RG7155, is a humanized IgGI antibody; LaRosa was cited by the Office for the alleged disclosure that anti-CCR2 mAbs can be used to inhibit (reduce or prevent) T cell or monocyte migration, particularly that associated with T cell dysfunction; Vidarsson was cited by the Office for the alleged disclosure that IgG immunoglobulin molecule consists of four polypeptide chains, composed of two heavy chains and two light chains, linked together by inter- chain disulfide bonds; and Moore was cited by the Office for the alleged disclosure of heterodimeric proteins including antibodies relying on amino acid variants in the constant regions that are different on each chain to promote heterodimeric formation. 
 
Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive. Sorrento Therapeutics discloses antibodies directed against CCR2 and compositions thereof. Paragraph [0197] discloses multispecific proteins that bind to two different epitopes of CCR2, or to an epitope of CCR2 and an epitope of another molecule, via two different antigen binding sites or regions.Thus, Sorrento Therapeutics already discloses multispecific antibodies that bind to CCR2 and another molecule.
	Table 1 of Zheng, which is a review article published a few days before the priority date of the present application shows that both CCR2 and CSF1R are potential targets for cancer therapy. Further, in Table 1, Zheng discloses a CSF1R neutralizing antibody, RG7155, which is a humanized IgG1 antibody, as evidenced by Pradel (Page 3078, Materials and Methods, Reagents). CSF1 and its receptor CSF1R regulate macrophage homeostasis by modulating their proliferation, differentiation and migration (Page 48442, Right Column, Last paragraph). Blockade of the CSF1/CSF1R axis by inhibitors and/or neutralizing antibodies efficiently decreases macrophage recruitment (Page 48442, Right Column, Last paragraph). The monoclonal antibody (mAb) RG7155 against CSF1R reduces macrophage infiltration and enhances CD8+ T cell responses in diffuse-type giant cell tumors (Page 48444, Left Column, First paragraph).
	Ryder teaches selectively targeting CSF-1 or CCR2-expressing cells during oncogenic BRAF activation significantly reduced tumor-associated macrophage (TAM) density and impaired papillary thyroid cancer (PTC) development and progression (Page 2, left column, 1st paragraph). Targeting CCR2-expressing cells in mice with advanced PTCs resulted in a reduced TAM density as well as smaller, more differentiated thyroid cancers with fewer foci of tall cells and poorly-differentiated areas (Page 2, left column, 1st paragraph). Pharmacological targeting of BRAF-induced PTCs with a selective c-FMS/CSF-1R kinase inhibitor recapitulated the effects of targeting CCR2-expressing cells (Page 2, left column, 1st paragraph). These data suggest that therapeutic strategies targeting TAMs may be beneficial in this disease (Page 2, left column, 1st paragraph).
	Thus it would be obvious to one of ordinary skill in the art to modify the anti-CCR2 antibody as taught by Sorrento Therapeutics, to be a multispecific molecule comprising: (i) an anti-CSF1R binding and (ii) an anti-CCR2 binding moiety, in light of the teachings of Zheng and Ryder. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success, as it was already known in the arts that tumor-associated macrophages are targets for cancer therapy and that both CCR2 and CSF1R were potential targets, as taught by Zheng and Ryder.
	For these reasons, a multispecific molecule comprising: (i) an anti-CSF1R binding and (ii) an anti-CCR2 binding moiety, both known to be tumor associated macrophages that are targets for cancer therapy, would have been obvious to construct in light of the prior art.
	Further, as evidenced by Jarantow (Jarantow et al., Impact of Cell-surface Antigen Expression on Target Engagement and Function of an Epidermal Growth Factor Receptor × c-MET Bispecific Antibody. J Biol Chem. 2015 Oct 9;290(41):24689-704.), a bispecific Ab that binds to at least one overexpressed target on a cancer cell should, as a result of dual-receptor avidity, preferentially bind to tumor cells rather than normal cells. This argument suggests how target antigen density and affinity might be used to guide BsAb design. For example, if one of two targeted antigens is significantly overexpressed in tumor versus normal cells, it might be advantageous to have the corresponding arm of the BsAb be of relatively low affinity to minimize its binding healthy cells. Similarly, when both targeted antigens are overexpressed on the cancer cells, engineering lower affinities into both arms of the BsAb should minimize interactions with healthy cells. In both cases, dual-target avidity would drive preferential accumulation of the BsAb onto the target cells, thus securing both specificity and efficacy. Additionally, as evidenced by Rudnick (Rudnick SI, Adams GP. Affinity and avidity in antibody-based tumor targeting. Cancer Biother Radiopharm. 2009 Apr;24(2):155-61), an ALM scFv2 was made by linking the A5 anti-ErbB3 scFv to the ML3.9 anti-ErbB2 scFv with a 20 amino acid peptide. ALM selectively binds cells that are double positive for ErbB2/ErbB3 over cells that only express one of the RTK, demonstrating that both arms of the scFv2 engage their antigens and aid in cellular retention.
	Thus, it was already known in the arts that dual targeting of antigen double-positive cells over single-positive cells leads to improved target selectivity owing to a strong avidity effect mediated by concurrent binding of the bsAb to both antigens on the surface of the same cell and the limitation of the multispecific antibody molecule binding to a cell that expresses CSF1R and CCR2 with a higher binding affinity, relative to a cell that expresses CSF1R but does not express CCR2, or a cell that expresses CCR2 but does not express CSF1R, necessarily follows from the claimed multispecific antibody molecule comprising: (i) an anti-CSF1R binding moiety; and (ii) an anti- CCR2 binding moiety.
	The combination of Sorrento, further in view of Zheng and Ryder, as evidenced by Invivogen, Pradel, LaRosa, and Vidarsson, and the combination of Sorrento, further in view of Zheng, Ryder, and Moore, when considered in combination, renders claim 50 and claims depending therefrom obvious to a person of ordinary skill in the art, and the rejections are maintained.

New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50, 52, 69, 75, 107-108, and 110-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento Therapeutics (US 2013/0344070 A1, published 12/26/2013), further in view of Zheng (Oncotarget, 2017, Vol. 8, (No. 29), pp: 48436-48452., published 4/12/2017), Ryder (PLoS One. 2013;8(1):e54302. doi: 10.1371/journal.pone.0054302., published 1/23/2013), and Young (Semin Oncol. 2014 Oct;41(5):623-36. doi: 10.1053/j.seminoncol.2014.08.002. Epub 2014 Aug 12.) as evidenced by Invivogen (Immunoglobulin G Review, InvivoGen, published 2011), Pradel (Mol Cancer Ther. 2016 Dec;15(12):3077-3086., published 8/31/2016), LaRosa (US 6,312,689 B1, date of patent 11/6/2001), and Vidarsson (Front. Immunol. 5:520., published 10/20/2014).
	In regards to claims 50, 52, 69, 75, 107-108, and 110-113, the teachings of Sorrento Therapeutics, Zheng, and Ryder, are discussed supra.
	Sorrento Therapeutics, Zheng, and Ryder do not teach the multispecific antibody molecule further comprises a cytokine molecule, wherein the cytokine molecule is IL-2.
	This deficiency is made up for by Young.
	Young teaches recombinant antibody-cytokine fusion proteins have been constructed by a number of groups to harness the tumor-targeting ability of monoclonal antibodies (Abstract). Antibody-cytokine fusion proteins containing IL-2 have been constructed and have shown anti-tumor activity in pre-clinical and early phase clinical studies (Abstract; Table 3).
	It would have been obvious to one of ordinary skill in the arts to modify the antibody molecule as taught by Sorrento Therapeutics, Zheng, and Ryder to further comprises IL-2, a cytokine. One of ordinary skill in the arts would have been motivated to do so as to maximize the efficacy of cytokine therapy, and more effectively treat cancer. Further, as Young teaches various different antibodies that were conjugated to IL-2 and effective in treating cancer, one of ordinary skill in the arts would have had a reasonable expectation of success that the modified claimed antibody comprising IL-2 would also be effective in treating cancer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643